


110 HR 2389 IH: Small Energy Efficient

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2389
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Shuler (for
			 himself and Ms. Velázquez) introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To help small businesses to develop, invest in, and
		  purchase energy efficient buildings, fixtures, equipment, and
		  technology.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Energy Efficient
			 Businesses Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Larger 504 loan limits to help business develop energy
				efficient technologies and purchases.
					Sec. 4. Reduced 7(a) fees and
				higher loan guarantees for purchase of energy efficient
				technologies.
					Sec. 5. Small Business Sustainability Initiative.
					Sec. 6. Small Business Administration to educate and promote
				energy efficiency ideas to small businesses and work with the small business
				community to make such information widely available.
					Sec. 7. Energy saving debentures.
					Sec. 8. Investments in energy saving small
				businesses.
					Sec. 9. Renewable fuel capital investment company.
					Sec. 10. Study and report.
				
			2.FindingsCongress finds the following:
			(1)Energy efficiency is in our national
			 interest for our long term economic well being, for the health and safety of
			 our citizens and the world, and for our independence and security.
			(2)Small businesses
			 are more efficient, nimble, and innovative than large businesses and therefore
			 more likely to integrate and benefit from energy efficient technology advances
			 and upgrades, but they are less likely to have the capital to institute these
			 advances quickly.
			(3)The majority of
			 businesses (two-thirds) say they have been unable to invest in comprehensive
			 energy efficiency programs for their businesses thus far, though they know of
			 them and believe they are effective.
			(4)A
			 pilot program has demonstrated that individualized counseling and training
			 combined with loan and grant availability and other incentives are very popular
			 and effective in helping small businesses learn about and adopt energy
			 conservation methods.
			(5)The energy saving
			 benefit of such programs, if they can be implemented on a national basis, would
			 contribute significantly to our energy independence and security.
			(6)New and emerging
			 technologies are on the rise, and small businesses are leading the way, for
			 example the vast majority of renewable fuels producers, such as biodiesel and
			 ethanol, are small businesses.
			(7)Small businesses
			 currently use almost half of the Nation’s business related energy consumption
			 and employ half of the Nation’s workforce, yet the Energy Star program, the
			 lead Federal energy efficiency program allocates less than 2 percent of its
			 resources to its small business program and should allocate more to educate
			 small businesses.
			(8)Therefore, it is
			 in the national interest for the Federal Government to invest in incentives in
			 the form of improved loan terms, additional investment inducements, and expert
			 counseling and information to assist small businesses to develop, invest in,
			 and purchase energy efficient buildings, equipment, fixtures, and other
			 technology.
			3.Larger 504 loan
			 limits to help business develop energy efficient technologies and
			 purchases
			(a)Eligibility for
			 energy efficiency projectsSection 501(d)(3) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 695(d)(3)) is amended—
				(1)in subparagraph
			 (G) by striking or at the end;
				(2)in subparagraph
			 (H) by striking the period at the end and inserting a comma; and
				(3)by inserting after
			 subparagraph (H) the following:
					
						(I)reduction of energy consumption by at least
				10 percent,
						(J)increased use of
				sustainable design or low-impact design to produce buildings that reduce the
				use of non-renewable resources, minimize environmental impact, and relate
				people with the natural environment, or
						(K)plant, equipment
				and process upgrades of renewable energy sources such as micropower or
				renewable fuels producers including biodiesel and ethanol
				producers.
						.
				(b)Loans for plant
			 projects used for energy-efficient purposesSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
				(1)in clause (ii) by
			 striking and at the end;
				(2)in clause (iii) by
			 striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following new clauses:
					
						(iv)$4,000,000 for each project that reduces
				the borrower's energy consumption by at least 10 percent; and
						(v)$4,000,000 for
				each project that generates renewable energy or renewable fuels, such as
				biodiesel or ethanol production.
						.
				4.Reduced
			 7(a) fees and higher loan guarantees for
			 purchase of energy efficient technologiesSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended by adding at the end the following:
			
				(35)Loans for
				energy efficient technologiesThe Administrator shall carry out a
				program for loans the proceeds of which are used to purchase energy efficient
				equipment or fixtures or to reduce the energy consumption of the borrower,
				including, but not limited to, renewable fuels and energy products such as
				biodiesel and ethanol, by 10 percent or more. For a loan made under this
				paragraph, the following shall apply:
					(A)The loan shall
				include the participation by the Administration equal to 90 percent of the
				balance of the financing outstanding at the time of disbursement.
					(B)The fees on the
				loan under paragraphs (18) and (23) shall be reduced by
				half.
					.
		5.Small Business
			 Sustainability InitiativeSection 21 of the Small Business Act (15
			 U.S.C. 648) is amended by adding at the end the following:
			
				(n)Small Business
				Sustainability Initiative
					(1)In
				generalA Small Business
				Development Center may apply for an additional grant to carry out a small
				business sustainability initiative program.
					(2)Elements of
				programUnder a program under paragraph (1), the Center
				shall—
						(A)provide necessary
				support to smaller and medium-sized businesses to—
							(i)evaluate energy
				efficiency and green building opportunities;
							(ii)evaluate renewable
				energy sources such as the use of solar and small wind to supplement power
				consumption;
							(iii)secure financing
				to achieve energy efficiency or to construct green buildings; and
							(iv)empower
				management to implement energy efficiency projects;
							(B)assist
				entrepreneurs with clean technology development and technology
				commercialization through—
							(i)technology
				assessment;
							(ii)intellectual
				property;
							(iii)Small Business
				Innovation Research submissions;
							(iv)strategic
				alliances;
							(v)business model
				development; and
							(vi)preparation for
				investors; and
							(C)help small
				business improve environmental performance by shifting to less hazardous
				materials and reducing waste and emissions at the source, including by
				providing assistance for businesses to adapt the materials they use, the
				processes they operate, and the products and services they produce.
						(3)Minimum
				amountEach grant under this
				subsection shall be for at least $150,000.
					(4)Maximum
				amountA grant under this subsection may not exceed
				$300,000.
					(5)Authorization of
				appropriationsSubject to
				amounts approved in advance in appropriations Acts and separate from amounts
				approved to carry out section 21(a)(1), the Administrator may make grants or
				enter into cooperative agreements to carry out the provisions of this
				subsection.
					.
		6.Small Business
			 Administration to educate and promote energy efficiency ideas to small
			 businesses and work with the small business community to make such information
			 widely availableThe Small
			 Business Act is amended—
			(1)by
			 redesignating section 37 as section 99; and
			(2)by inserting after
			 section 36 (15 U.S.C. 657f) the following:
				
					37.Program to
				provide education on energy efficiency
						(a)Program
				requiredThe Administrator shall develop and coordinate a
				Government-wide program, building on the Energy Star for Small Business
				program, to assist small businesses in—
							(1)becoming more
				energy efficient;
							(2)understanding the
				cost savings from improved energy efficiency; and
							(3)identifying
				financing options for energy efficiency upgrades.
							(b)Consultation and
				cooperationThe program required by subsection (a) shall be
				developed and coordinated—
							(1)in consultation
				with the Secretary of Energy and the Administrator of the Environmental
				Protection Agency; and
							(2)in cooperation
				with any entities the Administrator considers appropriate, such as industry
				trade associations, industry members, and energy efficiency
				organizations.
							(c)Availability of
				informationThe Administrator shall make available the
				information and materials developed under the program required by subsection
				(a) to—
							(1)small businesses;
				and
							(2)other Federal
				programs for energy efficiency, such as the Energy Star for Small Business
				program.
							(d)Strategy and
				report
							(1)Strategy
				requiredThe Administrator shall develop a strategy to educate,
				encourage, and assist small business to adopt energy efficient building
				fixtures and equipment.
							(2)ReportNot
				later than December 31, 2008, the Administrator shall submit to Congress a
				report containing a plan to implement the
				strategy.
							.
			7.Energy saving
			 debenturesSection 303 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 683) is amended by adding at
			 the end the following new subsection:
			
				(k)Energy saving
				debentures
					(1)In
				generalIn addition to any other authority under this Act, a
				small business investment company licensed after September 30, 2007, shall have
				authority to issue Energy Saving debentures.
					(2)Energy saving
				debenture definedAs used in this Act, the term Energy
				Saving debenture means a deferred interest debenture that—
						(A)is issued at a
				discount;
						(B)has a five-year
				maturity or a ten-year maturity;
						(C)requires no
				interest payment or annual charge for the first five years;
						(D)is restricted to
				Energy Saving qualified investments; and
						(E)is issued at no
				cost (as defined in section 502 of the Credit Reform Act of 1990) with respect
				to purchasing and guaranteeing the debenture.
						(3)Energy saving
				qualified investment definedAs used in this Act, the term
				Energy Saving qualified investment means investment in a small
				business that is primarily engaged in researching, manufacturing, developing,
				or providing products, goods, or services that reduce the use or consumption of
				non-renewable energy
				resources.
					.
		8.Investments in
			 energy saving small businesses
			(a)Maximum
			 leverageParagraph (2) of subsection (b) of section 303 of the
			 Small Business Investment Act of 1958 (15 U.S.C. 303(b)(2)) is amended by
			 adding at the end the following new subparagraph:
				
					(D)Investments in
				energy saving small businessesIn calculating the outstanding
				leverage of a company for purposes of subparagraph (A), the Administrator shall
				not include the amount of the cost basis of any Energy Saving qualified
				investment (as defined in subsection (k)) made after September 30, 2007, by a
				company licensed after September 30, 2007, in a smaller enterprise, to the
				extent that the total of such amounts does not exceed 50 percent of the
				company’s private capital, subject to such terms as the Administrator may
				impose to assure no cost (as defined in section 502 of the Federal Credit
				Reform Act of 1990) with respect to purchasing or guaranteeing any debenture
				involved.
					.
			(b)Maximum
			 aggregate amount of leverageParagraph (4) of subsection (b) of
			 section 303 of the Small Business Investment Act of 1958 (15 U.S.C. 303(b)(4))
			 is amended by adding at the end the following new subparagraph:
				
					(E)Investments in
				energy saving small businessesIn calculating the aggregate outstanding
				leverage of a company for purposes of subparagraph (A), the Administrator shall
				not include the amount of the cost basis of any Energy Saving qualified
				investment (as defined in subsection (k)) made after September 30, 2007, by a
				company licensed after September 30, 2007, in a smaller enterprise, to the
				extent that the total of such amounts does not exceed 50 percent of the
				company’s private capital, subject to such terms as the Administrator may
				impose to assure no cost (as defined in section 502 of the Federal Credit
				Reform Act of 1990) with respect to purchasing or guaranteeing any debenture
				involved.
					.
			9.Renewable fuel capital
			 investment companyTitle III
			 of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.) is amended
			 by adding at the end the following new part:
			
				CRenewable Fuel
				Capital Investment Pilot Program
					381.DefinitionsIn this part, the following definitions
				apply:
						(1)Venture
				capitalThe term venture capital means capital in
				the form of equity capital investments. For the purposes of this paragraph, the
				term equity capital has the same meaning given such term in
				section 303(g)(4).
						(2)Renewable fuel
				capital investment companyThe term Renewable Fuel Capital
				Investment Company means a company that—
							(A)has been granted
				final approval by the Administrator under section 384(e); and
							(B)has entered into a
				participation agreement with the Administrator.
							(3)Operational
				assistanceThe term operational assistance means
				management, marketing, and other technical assistance that assists a small
				business concern with business development.
						(4)Participation
				agreementThe term participation agreement means an
				agreement, between the Administrator and a company granted final approval under
				section 384(e), that—
							(A)details the
				company’s operating plan and investment criteria; and
							(B)requires the
				company to make investments in smaller enterprises primarily engaged in
				researching, manufacturing, developing, or bringing to market renewable energy
				sources.
							(5)Renewable
				energyThe term renewable energy means energy
				derived from resources that are regenerative or that cannot be depleted,
				including but not limited to ethanol and biodiesel fuels.
						(6)StateThe
				term State means such of the several States, the District of
				Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, and any other
				commonwealth, territory, or possession of the United States.
						382.
				PurposesThe purposes of the
				Renewable Fuel Capital Investment Program established under this part
				are—
						(1)to promote the
				research, development, manufacture and bringing to market of renewable energy
				sources by encouraging venture capital investments in smaller enterprises
				primarily engaged such activities; and
						(2)to establish a
				venture capital program, with the mission of addressing the unmet equity
				investment needs of small enterprises engaged in researching, developing,
				manufacturing, and bringing to market renewable energy sources, to be
				administered by the Administrator—
							(A)to enter into
				participation agreements with Renewable Fuel Capital Investment
				companies;
							(B)to guarantee
				debentures of Renewable Fuel Capital Investment companies to enable each such
				company to make venture capital investments in smaller enterprises engaged in
				the research, development, manufacture, and bringing to market renewable energy
				sources; and
							(C)to make grants to
				Renewable Fuel Investment Capital companies, and to other entities, for the
				purpose of providing operational assistance to smaller enterprises financed, or
				expected to be financed, by such companies.
							383.EstablishmentIn accordance with this part, the
				Administrator shall establish a Renewable Fuel Capital Investment Program,
				under which the Administrator may—
						(1)enter into
				participation agreements with companies granted final approval under section
				384(e) for the purposes set forth in section 382; and
						(2)guarantee the
				debentures issued by Renewable Fuel Capital Investment companies as provided in
				section 385.
						384.Selection of
				renewable fuel capital investment companies
						(a)EligibilityA
				company shall be eligible to apply to participate, as a Renewable Fuel Capital
				Investment company, in the program established under this part if—
							(1)the company is a
				newly formed for-profit entity or a newly formed for-profit subsidiary of an
				existing entity;
							(2)the company has a
				management team with experience in alternative energy financing or relevant
				venture capital financing; and
							(3)the company has a
				primary objective of investment in companies that research, manufacture,
				develop, or bring to market renewable energy sources.
							(b)ApplicationTo
				participate, as a Renewable Fuel Capital Investment company, in the program
				established under this part a company meeting the eligibility requirements set
				forth in subsection (a) shall submit an application to the Administrator that
				includes—
							(1)a business plan
				describing how the company intends to make successful venture capital
				investments in smaller businesses primarily engaged in the research,
				manufacture, development, or bringing to market of renewable energy
				sources;
							(2)information
				regarding the relevant venture capital qualifications and general reputation of
				the company’s management;
							(3)a description of
				how the company intends to seek to address the unmet capital needs of the
				smaller businesses served;
							(4)a proposal
				describing how the company intends to use the grant funds provided under this
				part to provide operational assistance to smaller enterprises financed by the
				company, including information regarding whether the company intends to use
				licensed professionals when necessary on the company’s staff or from an outside
				entity;
							(5)with respect to
				binding commitments to be made to the company under this part, an estimate of
				the ratio of cash to in-kind contributions;
							(6)a description of
				the criteria to be used to evaluate whether and to what extent the company
				meets the objectives of the program established under this part;
							(7)information
				regarding the management and financial strength of any parent firm, affiliated
				firm, or any other firm essential to the success of the company’s business
				plan; and
							(8)such other
				information as the Administrator may require.
							(c)Conditional
				Approval
							(1)In
				generalFrom among companies submitting applications under
				subsection (b), the Administrator shall, in accordance with this subsection,
				conditionally approve companies to participate in the Renewable Fuel Capital
				Investment Program.
							(2)Selection
				criteriaIn selecting companies under paragraph (1), the
				Administrator shall consider the following:
								(A)The likelihood
				that the company will meet the goal of its business plan.
								(B)The experience and
				background of the company’s management team.
								(C)The need for
				venture capital investments in the geographic areas in which the company
				intends to invest.
								(D)The extent to
				which the company will concentrate its activities on serving the geographic
				areas in which it intends to invest.
								(E)The likelihood
				that the company will be able to satisfy the conditions under subsection
				(d).
								(F)The extent to
				which the activities proposed by the company will expand economic opportunities
				in the geographic areas in which the company intends to invest.
								(G)The strength of
				the company’s proposal to provide operational assistance under this part as the
				proposal relates to the ability of the applicant to meet applicable cash
				requirements and properly utilize in-kind contributions, including the use of
				resources for the services of licensed professionals, when necessary, whether
				provided by persons on the company’s staff or by persons outside of the
				company.
								(H)Any other factors
				deemed appropriate by the Administrator.
								(3)Nationwide
				distributionThe Administrator shall select companies under
				paragraph (1) in such a way that promotes investment nationwide.
							(d)Requirements To
				Be Met for Final ApprovalThe Administrator shall grant each
				conditionally approved company a period of time, not to exceed 2 years, to
				satisfy the following requirements:
							(1)Capital
				requirementEach conditionally approved company shall raise not
				less than $5,000,000 of private capital or binding capital commitments from one
				or more investors (other than agencies or departments of the Federal
				Government) who met criteria established by the Administrator.
							(2)Nonadministration
				resources for operational assistance
								(A)In
				generalIn order to provide operational assistance to smaller
				enterprises expected to be financed by the company, each conditionally approved
				company—
									(i)shall have binding
				commitments (for contribution in cash or in kind)—
										(I)from any sources
				other than the Small Business Administration that meet criteria established by
				the Administrator;
										(II)payable or
				available over a multiyear period acceptable to the Administrator (not to
				exceed 10 years); and
										(III)in an amount not
				less than 30 percent of the total amount of capital and commitments raised
				under paragraph (1);
										(ii)shall have
				purchased an annuity—
										(I)from an insurance
				company acceptable to the Administrator;
										(II)using funds
				(other than the funds raised under paragraph (1)), from any source other than
				the Administrator; and
										(III)that yields cash
				payments over a multiyear period acceptable to the Administrator (not to exceed
				10 years) in an amount not less than 30 percent of the total amount of capital
				and commitments raised under paragraph (1); or
										(iii)shall have
				binding commitments (for contributions in cash or in kind) of the type
				described in clause (i) and shall have purchased an annuity of the type
				described in clause (ii), which in the aggregate make available, over a
				multiyear period acceptable to the Administrator (not to exceed 10 years), an
				amount not less than 30 percent of the total amount of capital and commitments
				raised under paragraph (1).
									(B)ExceptionThe
				Administrator may, in the discretion of the Administrator and based upon a
				showing of special circumstances and good cause, consider an applicant to have
				satisfied the requirements of subparagraph (A) if the applicant has—
									(i)a
				viable plan that reasonably projects the capacity of the applicant to raise the
				amount (in cash or in-kind) required under subparagraph (A); and
									(ii)binding
				commitments in an amount equal to not less than 20 percent of the total amount
				required under paragraph (A).
									(C)LimitationIn
				order to comply with the requirements of subparagraphs (A) and (B), the total
				amount of a company’s in-kind contributions may not exceed 50 percent of the
				company’s total contributions.
								(e)Final Approval;
				DesignationThe Administrator shall, with respect to each
				applicant conditionally approved to operate as a Renewable Fuel Capital
				Investment Company under subsection (c), either—
							(1)grant final
				approval to the applicant to operate as a Renewable Fuel Capital Investment
				company under this part and designate the applicant as such a company, if the
				applicant—
								(A)satisfies the
				requirements of subsection (d) on or before the expiration of the time period
				described in that subsection; and
								(B)enters into a
				participation agreement with the Administrator; or
								(2)if the applicant
				fails to satisfy the requirements of subsection (d) on or before the expiration
				of the time period described in that subsection, revoke the conditional
				approval granted under that subsection.
							385.Debentures
						(a)In
				GeneralThe Administrator may guarantee the timely payment of
				principal and interest, as scheduled, on debentures issued by any Renewable
				Fuel Capital Investment company.
						(b)Terms and
				ConditionsThe Administrator may make guarantees under this
				section on such terms and conditions as it deems appropriate, except that the
				term of any debenture guaranteed under this section shall not exceed 15
				years.
						(c)Full Faith and
				Credit of the United StatesThe full faith and credit of the
				United States is pledged to pay all amounts that may be required to be paid
				under any guarantee under this part.
						(d)Maximum
				Guarantee
							(1)In
				generalUnder this section, the Administrator may guarantee the
				debentures issued by a Renewable Fuel Capital Investment company only to the
				extent that the total face amount of outstanding guaranteed debentures of such
				company does not exceed 150 percent of the private capital of the company, as
				determined by the Administrator.
							(2)Treatment of
				certain federal fundsFor the purposes of paragraph (1), private
				capital shall include capital that is considered to be Federal funds, if such
				capital is contributed by an investor other than an agency or department of the
				Federal Government.
							386.Issuance and
				guarantee of trust certificates
						(a)IssuanceThe
				Administrator may issue trust certificates representing ownership of all or a
				fractional part of debentures issued by a Renewable Fuel Capital Investment
				company and guaranteed by the Administrator under this part, if such
				certificates are based on and backed by a trust or pool approved by the
				Administrator and composed solely of guaranteed debentures.
						(b)Guarantee
							(1)In
				generalThe Administrator may, under such terms and conditions as
				it deems appropriate, guarantee the timely payment of the principal of and
				interest on trust certificates issued by the Administrator or its agents for
				purposes of this section.
							(2)LimitationEach
				guarantee under this subsection shall be limited to the extent of principal and
				interest on the guaranteed debentures that compose the trust or pool.
							(3)Prepayment or
				defaultIn the event that a debenture in a trust or pool is
				prepaid, or in the event of default of such a debenture, the guarantee of
				timely payment of principal and interest on the trust certificates shall be
				reduced in proportion to the amount of principal and interest such prepaid
				debenture represents in the trust or pool. Interest on prepaid or defaulted
				debentures shall accrue and be guaranteed by the Administrator only through the
				date of payment of the guarantee. At any time during its term, a trust
				certificate may be called for redemption due to prepayment or default of all
				debentures.
							(c)Full Faith and
				Credit of the United StatesThe full faith and credit of the
				United States is pledged to pay all amounts that may be required to be paid
				under any guarantee of a trust certificate issued by the Administrator or its
				agents under this section.
						(d)FeesThe
				Administrator shall not collect a fee for any guarantee of a trust certificate
				under this section, but any agent of the Administrator may collect a fee
				approved by the Administrator for the functions described in subsection (f
				)(2).
						(e)Subrogation and
				Ownership Rights
							(1)SubrogationIn
				the event the Administrator pays a claim under a guarantee issued under this
				section, it shall be subrogated fully to the rights satisfied by such
				payment.
							(2)Ownership
				rightsNo Federal, State, or local law shall preclude or limit
				the exercise by the Administrator of its ownership rights in the debentures
				residing in a trust or pool against which trust certificates are issued under
				this section.
							(f)Management and
				Administration
							(1)RegistrationThe
				Administrator may provide for a central registration of all trust certificates
				issued under this section.
							(2)Contracting of
				functions
								(A)In
				generalThe Administrator may contract with an agent or agents to
				carry out on behalf of the Administrator the pooling and the central
				registration functions provided for in this section including, notwithstanding
				any other provision of law—
									(i)maintenance, on
				behalf of and under the direction of the Administrator, of such commercial bank
				accounts or investments in obligations of the United States as may be necessary
				to facilitate the creation of trusts or pools backed by debentures guaranteed
				under this part; and
									(ii)the issuance of
				trust certificates to facilitate the creation of such trusts or pools.
									(B)Fidelity bond or
				insurance requirementAny agent performing functions on behalf of
				the Administrator under this paragraph shall provide a fidelity bond or
				insurance in such amounts as the Administrator determines to be necessary to
				fully protect the interests of the United States.
								(3)Regulation of
				brokers and dealersThe Administrator may regulate brokers and
				dealers in trust certificates issued under this section.
							(4)Electronic
				registrationNothing in this subsection may be construed to
				prohibit the use of a book-entry or other electronic form of registration for
				trust certificates issued under this section.
							387.Fees
						(a)In
				generalExcept as provided in
				section 386(d), the Administrator may charge such fees as it deems appropriate
				with respect to any guarantee or grant issued under this part, in an amount
				established annually by the Administration, as necessary to reduce to zero the
				cost (as defined in section 502 of the Federal Credit Reform Act of 1990) to
				the Administration of purchasing and guaranteeing debentures under this Act,
				which amounts shall be paid to and retained by the Administration.
						(b)OffsetThe
				Administrator may, as provided by section 388, offset fees changed and
				collected under subsection (a).
						388.Fee
				contribution
						(a)In
				generalTo the extent that amounts are made available to the
				Administrator for the purpose of fee contributions, the administrator shall
				contribute to fees paid by the Renewable Fuel Capital Investment companies
				under section 387.
						(b)Annual
				adjustmentEach fee contribution under subsection (a) shall be
				effective for one fiscal year and shall be adjusted as necessary for each
				fiscal year thereafter to ensure that amounts under subsection (a) are fully
				used. The fee contribution for a fiscal year shall be based on the outstanding
				commitments made and the guarantees and grants that the Administrator projects
				will be made during that fiscal year, given the program level authorized by law
				for that fiscal year and any other factors that the Administrator deems
				appropriate.
						389.Operational
				assistance grants
						(a)In
				General
							(1)AuthorityIn
				accordance with this section, the Administrator may make grants to Renewable
				Fuel Capital Investment companies and to other entities, as authorized by this
				part, to provide operational assistance to smaller enterprises financed, or
				expected to be financed, by such companies or other entities.
							(2)TermsGrants
				made under this subsection shall be made over a multiyear period not to exceed
				10 years, under such other terms as the Administrator may require.
							(3)Grants to
				specialized small business investment companies
								(A)AuthorityIn
				accordance with this section, the Administrator may make grants to specialized
				small business investment companies to provide operational assistance to
				smaller enterprises financed, or expected to be financed, by such companies
				after the effective date of the Small Energy Efficient Businesses Act.
								(B)Use of
				fundsThe proceeds of a grant
				made under this paragraph may be used by the company receiving such grant only
				to provide operational assistance in connection with an equity investment (made
				with capital raised after the effective date of the Small Energy Efficient
				Businesses Act) in a business located in a low-income geographic area.
								(C)Submission of
				plansA specialized small business investment company shall be
				eligible for a grant under this section only if the company submits to the
				Administrator, in such form and manner as the Administrator may require, a plan
				for use of the grant.
								(4)Grant
				amount
								(A)Renewable Fuel
				Capital Investment companiesThe amount of a grant made under this
				subsection to a Renewable Fuel Capital Investment company shall be equal to the
				resources (in cash or in kind) raised by the company under section
				354(d)(2).
								(B)Other
				entitiesThe amount of a
				grant made under this subsection to any entity other than a Renewable Fuel
				Capital Investment company shall be equal to the resources (in cash or in kind)
				raised by the entity in accordance with the requirements applicable to
				Renewable Fuel Capital Investment companies set forth in section
				384(d)(2).
								(5)Pro rata
				reductionsIf the amount made available to carry out this section
				is insufficient for the Administrator to provide grants in the amounts provided
				for in paragraph (4), the Administrator shall make pro rata reductions in the
				amounts otherwise payable to each company and entity under such
				paragraph.
							(b)Supplemental
				Grants
							(1)In
				generalThe Administrator may
				make supplemental grants to Renewable Fuel Capital Investment companies and to
				other entities, as authorized by this part under such terms as the
				Administrator may require, to provide additional operational assistance to
				smaller enterprises financed, or expected to be financed, by the
				companies.
							(2)Matching
				requirementThe Administrator may require, as a condition of any
				supplemental grant made under this subsection, that the company or entity
				receiving the grant provide from resources (in a cash or in kind), other then
				those provided by the Administrator, a matching contribution equal to the
				amount of the supplemental grant.
							(c)LimitationNone of the assistance made available under
				this section may be used for any overhead or general and administrative expense
				of a Renewable Fuel Capital Investment company or a specialized small business
				investment company.
						390.Bank
				participation
						(a)In
				GeneralExcept as provided in subsection (b), any national bank,
				any member bank of the Federal Reserve System, and (to the extent permitted
				under applicable State law) any insured bank that is not a member of such
				system, may invest in any Renewable Fuel Capital Investment company, or in any
				entity established to invest solely in Renewable Fuel Capital Investment
				companies.
						(b)LimitationNo
				bank described in subsection (a) may make investments described in such
				subsection that are greater than 5 percent of the capital and surplus of the
				bank.
						391.Federal
				financing bankSection 318
				shall not apply to any debenture issued by a Renewable Fuel Capital Investment
				company under this part.
					392.Reporting
				requirementEach Renewable
				Fuel Capital Investment company that participates in the program established
				under this part shall provide to the Administrator such information as the
				Administrator may require, including—
						(1)information
				related to the measurement criteria that the company proposed in its program
				application; and
						(2)in each case in
				which the company under this part makes an investment in, or a loan or a grant
				to, a business that is not primarily engaged in the research, development,
				manufacture, or bringing to market or renewable energy sources, a report on the
				nature, origin, and revenues of the business in which investments are
				made.
						393.Examinations
						(a)In
				GeneralEach Renewable Fuel Capital Investment company that
				participates in the program established under this part shall be subject to
				examinations made at the direction of the Investment Division of the Small
				Business Administration in accordance with this section.
						(b)Assistance of
				Private Sector EntitiesExaminations under this section may be
				conducted with the assistance of a private sector entity that has both the
				qualifications and the expertise necessary to conduct such examinations.
						(c)Costs
							(1)Assessment
								(A)In
				generalThe Administrator may assess the cost of examinations
				under this section, including compensation of the examiners, against the
				company examined.
								(B)PaymentAny
				company against which the Administrator assesses costs under this paragraph
				shall pay such costs.
								(2)Deposit of
				FundsFunds collected under this section shall be deposited in
				the account for salaries and expenses of the Small Business
				Administration.
							394.MiscellaneousTo the extent such procedures are not
				inconsistent with the requirements of this part, the Administrator may take
				such action as set forth in sections 309, 311, 312, and 314 of this Act.
					395.Removal or
				suspension of directors or officersUsing the procedures for removing or
				suspending a director or an officer of a licensee set forth in section 313 (to
				the extent such procedures are not inconsistent with the requirements of this
				part), the Administrator may remove or suspend any director or officer of any
				Renewable Fuel Capital Investment company.
					396.RegulationsThe Administrator may issue such regulations
				as it deems necessary to carry out the provisions of this part in accordance
				with its purposes.
					397.Authorizations
				of appropriations
						(a)GrantsThe
				Administrator is authorized to make $15,000,000 per fiscal year in operational
				assistance grants.
						(b)Funds Collected
				for ExaminationsFunds deposited under section 393(c)(2) are
				authorized to be appropriated only for the costs of examinations under section
				393 and for the costs of other oversight activities with respect to the program
				established under this
				part.
						.
		10.Study and
			 reportThe Administrator shall
			 conduct a study of the Renewable Fuel Capital Investment Program under part C
			 of title III of the Small Business Investment Act of 1958. Not later than 3
			 years after the date of the enactment of this Act, the Administrator shall
			 complete the study and submit to the Congress a report of the results of the
			 study.
		
